Citation Nr: 9927161	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-03 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  What evaluation is warranted for the period from December 
13, 1996, for residuals of a right ankle chip fracture?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Chronic right and left knee strains were demonstrated in 
service.

2.  Since December 13, 1996, right ankle chip fracture 
residuals have not been manifested by a moderate limitation 
of motion or radiological evidence of arthritis.


CONCLUSIONS OF LAW

1.  Chronic right and left knee strains were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The schedular criteria for a compensable evaluation for 
right ankle chip fracture residuals from December 13, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5270 and 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for the right and 
left knees are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (a).  The Board is satisfied 
that all evidence necessary for an equitable disposition of 
the appeal has been obtained and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by statute.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends, in essence, that he injured both of his 
knees during service in May 1994 after he fell off a tank and 
a .50 caliber machine gun landed on them.  

Service medical records reflect that in May 1994, the veteran 
sustained direct trauma to the knees after a .50 caliber 
machine gun fell on them.  The veteran reported that he still 
experienced pain.  It was noted that the veteran had rested 
his knees, applied ice and had elevated them.  An examination 
of the knees revealed discoloration and edema of the left 
knee with pain upon range of motion.  Upon palpation of the 
knee caps, it was noted that the left knee hurt more than the 
right.  X-rays were negative for any evidence of fracture.  
The assessment of the examiner was that the veteran had 
sustained direct trauma to the knees with effusion and a 
questionable tear of the patella tendons.  The veteran was to 
have been seen in the orthopedic clinic within seventy two 
hours and was issued a knee immobilizer and crutches.  Later 
that same month, the veteran had full range of motion of the 
knees with soreness, but without any signs of swelling.  The 
veteran experienced pain upon palpation at the top of both 
patellas.  The assessment of the examiner was "right and 
left knees," and the veteran was instructed not to engage in 
physical training, marching, and he was to walk at his own 
pace and distance.

When seen in the orthopedic clinic in early June 1994, the 
veteran reported that he had dropped two .50 caliber machine 
guns on his knees approximately three weeks previously.  The 
veteran indicated that he was slowly improving, but that he 
still had pain superiorly along the knees.  An examination 
revealed no evidence of any effusion and a full range of 
motion.  There was pain along the quadriceps tendons, 
bilaterally, with the right greater than the left.  The 
veteran also had pain with retropatellar grind, bilaterally.  
Lachman's, anterior drawer, and pivot shift signs were 
negative bilaterally.  On the right side, there was a loud 
clunk with a McMurray's test, but there was no palpable 
motion along the joint line with no significant joint line 
tenderness.  Right knee X-rays were benign.  The assessment 
was bilateral quadricep tendonitis.  It was recommended that 
the veteran be given a temporary profile, anti-inflammatories 
and physical therapy for rehabilitation.  When seen in the 
physical therapy clinic in late June, there was no left knee 
pain, but the veteran had mild right knee pain.  There was no 
evidence of any locking or giving way of the knees.  The 
veteran had full range of motion, 5/5 strength upon manual 
muscle testing and mild pain on patellar compression.  The 
assessment of the examiner was retropatellar pain syndrome of 
the left knee.  In July 1994, the veteran was noted to have 
been able to run two miles without having any pain, fully 
squat and to have had 5/5 strength on manual muscle testing.  
The assessment of the examiner was left knee retropatellar 
pain syndrome, resolved.  A separation examination is not of 
record.

When examined by VA in February 1998, the veteran reported a 
history of having injured his knees during service after he 
fell off a tank while holding a 50 caliber machine gun.  
Since that time, he related that he had had pain in both 
knees for which he took Motrin.  He reported that he had some 
grinding in the knees and that occasionally he felt as if his 
knee would completely give way.  The veteran indicated that 
he had initially worn a brace, but that he no longer wore 
one.  It was noted that the veteran worked at a store and 
that he would bend over and stoop all day.  As a result, he 
would have to ice his knees at the end of the day.  The 
veteran was diagnosed as having a chronic strain of both 
knees following physical examination.  

When re-examined by VA in May 1998, it was noted that the 
veteran complained of bilateral knee pain, that he had 
swelling in both knees at the end of the day and that he was 
able to stand and walk.  The veteran reported having popping 
in his knees when he kneeled or engaged in extensive walking, 
and that he was no longer able to participate in sports.  
While a full examination of the knees was not performed, it 
was noted that the veteran had popping when he bent, kneeled 
or flexed his knees.  Notwithstanding the negative x-ray 
findings the veteran was diagnosed with mild early 
degenerative disease and mild functional loss of the knees.

A review of the service medical records unequivocally affirms 
the veteran's contentions that he sustained trauma to both 
his knees during service after he fell of a tank and a 50 
caliber machine gun landed on them.  Indeed, when examined by 
VA, two years after service, the veteran reported the 
aforementioned history with respect to his knees and was 
diagnosed as having chronic strain of the knees.  While the 
examiner did not specifically relate the veteran's current 
right and left knee disorders to the in-service trauma, the 
claims file is devoid of any other evidence which contradicts 
the assertion of continuing pain or shows that either knee 
disorder was a result of post-service trauma.  Moreover, the 
veteran has consistently maintained that he had injured both 
his right and left knees as a result of the in-service trauma 
to his knees in 1994 and that since his discharge from 
service, he has experienced continued pain bilaterally.  The 
Board finds this testimony credible, and notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran is competent to testify as to 
symptoms which he experienced in service.  See Dean v. Brown, 
8 Vet. App. 449, 454-55 (citations omitted).  Indeed, said 
testimony may be offered to represent a continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Overall, the cited evidence of record weighs more heavily 
toward a finding that the veteran has chronic bilateral knee 
strains due to an inservice injury.  Accordingly, service 
connection is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

II.  Increased Evaluation Claim

The veteran's claim for a compensable rating for the service-
connected right ankle disorder is well grounded, meaning it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to this claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  However, where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

In a February 1997 decision, the RO granted service 
connection for a right ankle disability and a noncompensable 
rating was assigned and has remained in effect throughout the 
duration of the appeal.  The Court has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records reflect that in November 1994, the 
veteran sprained his right ankle playing basketball.  X-rays 
revealed a soft tissue injury and a questionable chip 
fracture.  The assessment of the examiner was Grade I sprain 
versus avulsion. 

When examined by VA in February 1998, the veteran related no 
pertinent complaints.  On examination there was no evidence 
of any joint effusion.  The veteran had right ankle 
dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 
45 degrees, eversion from 0 to 15 degrees and inversion from 
0 to 20 degrees.  He was able to pronate both feet from 0 to 
15 degrees and supinate from 0 to 35.  There was no 
peripheral edema.  There was good strength in both legs with 
no evidence of any sensory deficit.  X-rays of the right 
ankle were normal.  The veteran was diagnosed as having 
chronic strain of the right ankle.  

Later, in February 1998, the veteran was diagnosed as having 
degenerative joint disease of the right ankle even though X-
rays of the right ankle were found to have been normal.  

When re-examined by VA in May 1998, by the same examiner who 
had conducted the February 1998 examination, the veteran 
related that he had not missed any work, that he was able to 
stand and walk, but that he could not participate in sports.  
The examiner related that while X-rays of the right ankle 
were reported to have been normal, it was his opinion that 
the veteran had early degenerative joint disease and mild 
functional loss of the right ankle. 

The RO has assigned a noncompensable evaluation to the 
service-connected right ankle disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that code, a 
10 percent rating is applicable where there is moderate 
limitation of motion. In this case, however, the February 
1998 VA examination report reflects that the veteran had full 
range of right ankle motion with dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (1998).  Thus, any limitation of motion of the ankle 
certainly is not moderate in degree.  Accordingly, the Board 
does not find that an increased rating is warranted under 
that Code.  That finding, however, does not end the inquiry.  
In this regard, as there no evidence of degenerative 
arthritis established by X-ray findings a higher evaluation 
also is not warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 or the decision in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Finally, the Board turns to whether the veteran's right ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, during VA 
examinations, conducted in February and May 1998, the veteran 
had full range of motion of the right ankle with no evidence 
of instability, swelling, edema or laxity.  Further, there 
was no evidence of incoordination or disuse atrophy.  While 
the VA examiner opined that the veteran had mild functional 
loss, in the absence of objective evidence of compensably 
painful motion or disability the Board must conclude that the 
noncompensable percent evaluation adequately reflects any 
resultant functional loss.  See 38 C.F.R. §§ 4.40, 4.59; 
DeLuca.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the period from December 13, 1996.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic right and left knee strains is 
granted.  

Assignment of a compensable rating for right ankle chip 
fracture residuals from December 13, 1996, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

